Citation Nr: 1416113	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  11-01 083	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a digestive disorder, including ulcers and hernias.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran served on active duty from March 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals Board) on appeal from a January 2010 rating decision of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA), which among other things denied service connection for residuals of head injury, ulcers, and PTSD.  

In September 2013, the Board recharacterized the issues and denied a claim for entitlement to service connection for residuals of a head injury other than an acquired psychiatric disorder and remanded the claims of entitlement to service connection for an acquired psychiatric disorder, including PTSD, depression, and anxiety; as well as for a digestive disorder, including ulcers and hernias.  

This case has now been processed using the Virtual VA paperless claims processing system.  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDINGS OF FACT

1.  By a January 2014 rating decision, the Appeals Management Center (AMC) granted service connection for peptic ulcers, ventral hernia, and an acquired psychiatric disorder.  

2.  By March 24, 2014, correspondence, the Veteran's representative indicated that the issues on appeal had been resolved.



CONCLUSION OF LAW

With respect to the claims of service connection for psychiatric disability and digestive disorder, there remains no matter in controversy over which the Board has jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran completed an appeal from a January 2010 rating decision of the Jackson, Mississippi RO, which among other things denied service connection for ulcers and PTSD.  38 U.S.C.A. § 7104 (West 2002).  Notwithstanding that adjudication, a review of the record shows that a January 2014 rating decision granted service connection for peptic ulcers, ventral hernia, and an acquired psychiatric disorder, to include PTSD.  

Prior to the January 2014 rating decision granting service connection, the AMC issued a supplemental statement of the case (SSOC) in December 2013 addressing the initial ratings for peptic ulcers and psychiatric disability.  However, there is no indication in the record that the Veteran has disagreed with the assigned ratings.  Furthermore, in March 24, 2014, correspondence, the Veteran's representative indicated that the issues on appeal had been resolved by the January 2014 rating decision.  The representative added that the SSOC addressing the assigned initial ratings appeared to be an administrative error.  (This letter has not been included in the electronic record, but instead was placed in the briefface used by the Board to identify the case.  Consequently, if it is not preserved electronically, it may hereafter be lost.)

As the issues on appeal have been resolved to the Veteran's satisfaction, the current appeal must be dismissed for lack of jurisdiction.  38 U.S.C.A. §§ 7104(a), 7105(d)(5) (West 2002).



ORDER

The appeal of service connection for an acquired psychiatric disorder and a digestive disorder, including ulcers and hernias, is dismissed. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


